Citation Nr: 1752207	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for chronic lumbar strain with lumbar degenerative disc disease (back disability), in excess of 20 percent from December 9, 2011.

2.  Entitlement to an increased disability rating for right lower extremity radiculopathy in excess of 20 percent from December 9, 2011.

3.  Entitlement to an increased disability rating for left lower extremity radiculopathy in excess of 20 percent from December 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2002 to April 2002, from June 2004 to November 2005, and from February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Milwaukee, Wisconsin, which denied an increased rating for the service-connected back disability and for the right and left lower extremity radiculopathy (bilateral lower extremity radiculopathy).  

In November 2016, the Veteran testified at a Board Videoconference hearing in 
St. Paul, Minnesota, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	For the entire increased rating period on appeal from December 9, 2011, the back disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion limited to 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least six weeks during a 12 month period.

2.	For the entire increased rating period on appeal from December 9, 2011, the right lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.

3.	For the entire increased rating period on appeal from December 9, 2011, the left lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, for the rating period on appeal from December 9, 2011, the criteria for an increased disability rating of 40 percent, and no higher, for the back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.	For the entire rating period on appeal from December 9, 2011, the criteria for an increased disability rating in excess of 20 percent for the right lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8620 (2017).

3.	For the entire rating period on appeal from December 9, 2011, the criteria for an increased disability rating in excess of 20 percent for the left lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8620 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VA provided the Veteran notice in December 2011, prior to issuing the March 2012 rating decision denying an increased rating for the back disability and bilateral lower extremity radiculopathy.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes military personnel records, service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements.

The Veteran was afforded a VA examination in January 2012, the examination report for which is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examination report reflects that the VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings supported by clinical testing.

During the November 2016 Board hearing, the Veteran's representative indicated that VA treatment records since an August 2015 Supplemental Statement of the Case and a recent private MRI of the lumbosacral spine were not included in the electronic record.  The record was left open for 60 days to allow the Veteran to provide updated treatment records; however, no treatment records have been received from the Veteran to date.  Instead, VA treatment records through January 2017 have been associated with the record in Virtual VA.  While only the findings from a January 2015 private imaging study and MRI of the lumbosacral spine are referenced in a March 2015 VA treatment record, the Board finds that remand is not necessary to obtain private treatment records as there is no reasonable possibility that such treatment records would substantiate an increased disability rating for the back disability in excess of the 40 percent rating that is being granted in the instant decision below.

Although a 40 percent rating is not the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine, to include the functional equivalent of limitation of motion, the evidence does not suggest that the back disability has more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine at any time during the increased rating period on appeal.  There is no contention by the Veteran nor suggestion by the evidence that there has been unfavorable ankylosis of the thoracolumbar spine for any period, or that unfavorable ankylosis would have been recorded in treatment records.  

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R §§ 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the back disability and the bilateral lower extremity radiculopathy did not undergo an increase within the one year period before the claim was filed with VA in September 2011.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for the Back Disability

The Veteran is in receipt of a 20 percent rating for the service-connected back disability under the General Rating Formula for the entire rating period on appeal from December 9, 2011 (date the claim for increase was received by VA).  See 38 C.F.R. § 4.71a.  The Veteran generally contends that an increased disability rating in excess of 20 percent is warranted for the back disability.  During the November 2016 Board hearing, the Veteran testified that the back disability has manifested in symptoms of constant pain that is progressively worsening, increased episodes of flare-ups that can be incapacitating, painful motion, and stiffness.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state, that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  

After a review of all the lay and medical evidence of record, the Board finds that, for the rating period on appeal from December 9, 2011, the back disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion limited to 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least six weeks during a 12 month period.  As such, the Board finds that an increased disability rating of 40 percent for the back disability is warranted for the entire rating period on appeal from December 9, 2011.  38 C.F.R. §§ 4.3, 4.7.

The Veteran underwent a VA examination in January 2012.  The January 2012 VA examination report reflects forward flexion in the thoracolumbar spine to 60 degrees, with pain beginning at 30 degrees, and a combined range of motion in the thoracolumbar spine of 75 degrees, including as due to pain.  The January 2012 VA examiner assessed additional limitation of motion due to painful movement following repetitive use testing, and noted positive findings for arthritis.  The January 2012 VA examination report reflects negative findings for atrophy, other neurological abnormalities, and IVDS.

The Veteran was provided with another VA examination for back conditions in September 2014.  The September 2014 VA examination report shows forward flexion to 70 degrees, which was limited to 60 degrees following repetitive-use testing.  Nonetheless, the VA examiner assessed that the Veteran did not have any additional functional limitation of the thoracolumbar spine, including additional limitation of motion, during episodes of flare-ups or following repetitive-use testing, due to painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The September 2014 VA examiner assessed that the Veteran did not experience any additional functional limitation of the thoracolumbar spine during episodes of flare-ups without eliciting this information from the Veteran, which assessment is also contrary to the various VA treatment records that consistently reflect additional functional limitation of the thoracolumbar spine due to painful and limited motion during episodes of flare-ups.  

Upon review of the September 2014 VA examination report, it appears that the narrative language under portions of the September 2014 VA examination report are identical to the remarks recorded in the January 2012 VA examination report (e.g. medical history and functional impact).  Because the September 2014 VA examination report is internally inconsistent and inconsistent with the overall picture of the back disability reflected in the VA treatment records, does not include any current histories or symptoms reported by the Veteran during the September 2014 VA examination, and includes an outdated medical history and functional impact assessment that is identical to portions of the earlier January 2012 VA examination report, the Board finds that the September 2014 VA examination report is inadequate for purposes of determining the current severity of the Veteran's back disability.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the increased rating period on appeal from December 9, 2011, the back disability has more nearly approximated forward flexion limited to 30 degrees due to painful motion; therefore, an increased disability rating of 40 percent is warranted for the period from December 9, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board further finds that an initial rating in excess of 40 percent for the back disability is not warranted for the period from December 9, 2011.  The evidence of record demonstrates that the back disability has not manifested in unfavorable ankylosis of the entire thoracolumbar spine (criteria required for a 50 percent rating).  The January 2012 VA examination report specifically reflects that the thoracolumbar spine is able to achieve some range of motion in all fields tested, and therefore, is not ankylosed.  Similarly, more recent VA treatment records from October 2014 and March 2015 show the thoracolumbar spine was capable of forward flexion and extension.

During the November 2016 Board hearing, the Veteran testified to experiencing occasional acute episodes of flare-ups, during which the entire back is fixed in one position, and that such episodes had lasted as long as two weeks in the past.  The Veteran testified that he would still go to work sometimes during an acute flare-up and that he misses an average of two to three weeks a year from work due to back pain.  Although the Veteran testified that his entire back became "ankylosed" during acute episodes of flare-ups, VA treatment records throughout the entire period on appeal do not reflect findings of any degree of ankylosis in the thoracolumbar spine.  Furthermore, even though the Veteran experiences severe stiffness or limited motion during acute episodes of flare-ups, the medical evidence of record demonstrates that such severe symptoms are infrequent and transitory, and are not representative of the Veteran's overall disability picture.

Finally, the Board has also considered whether a separate rating is warranted for any neurologic deficits resulting from the service-connected back disability at any point during the entire rating period on appeal from December 9, 2011.  No evidence has been received by VA indicating that the Veteran is currently diagnosed with any neurologic abnormalities (other than the service-connected bilateral lower extremity radiculopathy discussed below) associated with the service-connected back disability.  Additionally, the January 2012 VA examination report contains negative findings for other neurologic abnormalities that may be associated with the back disability.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of an increased rating in excess of 40 percent for the back disability for the period from December 9, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.




Increased Rating for Bilateral Lower Extremity Radiculopathy

The Veteran generally contends that increased disability ratings for the bilateral lower extremity radiculopathies are warranted due to constant pain that is exacerbated upon exertion.  See November 2016 Board hearing transcript.  For the entire increased rating period on appeal from December 9, 2011, both the right and left lower extremity radiculopathies have been rated at 20 percent disabling under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8620 for moderate incomplete paralysis of the sciatic nerve.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 (2017).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720 (2017).

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the bilateral lower extremity radiculopathy has resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the respective sciatic nerve so as to warrant an increased 40 percent rating for either lower extremity at any point during the rating period on appeal.

During a January 2012 VA examination for peripheral nerves, the Veteran reported symptoms of pain and paresthesias and/or dysthesias without numbness.  Upon examination, the bilateral lower extremities were found to have full strength, hypoactive deep tendon reflexes, and decreased sensation in the feet and toes, without evidence of muscle atrophy or trophic changes.  The Veteran's gait was noted to be abnormal and was described as slow gait due to low back pain.  The January 2012 VA examination report reflects the VA examiner's assessment of mild incomplete paralysis in the lower extremities affecting the sciatic nerves.

A December 2012 VA treatment record shows the Veteran presented to the neurology clinic with complaints of chronic lower back pain with shooting pain down both legs in the thighs down to the calves.  Examination of the Veteran revealed full motor strength in the lower extremities, normal tone and bulk of all muscles tested, normal reflexes, and normal gait.

An October 2014 VA treatment record reflects the Veteran complained of lower back pain and bilateral lower extremity pain.  The Veteran reported progressively worse low back pain and intermittent bilateral leg pain down the posterior aspect of the legs into the bottom of both feet.  The Veteran denied any falls or leg weakness, but stated that he felt inactivity had caused generalized leg weakness.  The Veteran also reported occasional numbness on the lateral aspect of the thighs, but was unsure of the frequency and duration of the reported symptoms.  Examination of the Veteran revealed a normal gait and normal strength, bulk, and tone in all lower extremity muscles.  Light touch sensation was intact, but patellar reflexes were decreased in both lower extremities.

A March 2015 VA treatment record shows the Veteran presented for an annual examination and reported being extremely frustrated with back pain.  During the March 2015 VA visit, the Veteran was found to have full range of motion in the lower extremities.  Further, a neurologic examination revealed a normal gait and full motor strength in the lower extremities.

During the November 2016 Board hearing, the Veteran testified to symptoms of pain in the both legs, particularly on exertion.  The Veteran testified that pain would travel up both legs into the hips when walking for any length of time, and that standing for prolonged periods of time also increased the leg pain.  The Veteran also testified that prolonged standing during the workday requires him to stretch out the legs and back every couple of hours to alleviate pain.

The Board finds that the weight of the lay and medical evidence is against a finding of moderately severe incomplete paralysis of the lower extremities.  The disability picture shown by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right and left lower extremities than moderately severe incomplete paralysis, so does not warrant an increased disability rating in excess of 20 percent for each lower extremity radiculopathy at any point during the rating period on appeal.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of an increased rating in excess of 20 percent for the right and left lower extremity radiculopathies for the period from December 9, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.124a.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested in painful movement, stiffness, and limitation of motion due to pain and during flare-ups.  The schedular criteria for rating the back disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the thoracolumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or stiffness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca at 206-07.  

The schedular rating criteria specifically include stiffness and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the back disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

Similarly, the Board finds the schedular criteria are adequate to rate the Veteran's bilateral lower extremity radiculopathy, and no referral for extraschedular consideration is required.  The bilateral lower extremity radiculopathy has primarily manifested in symptoms of intermittent radiating pain, paresthesia/dysthesia,  decreased sensation, hypoactive deep tendon reflexes, and mild incomplete paralysis of the sciatic nerve.  The schedular rating criteria specifically include pain, numbness, decreased sensation, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Codes 8520, 8620, 8720, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the sciatic nerve, respectively, and specifically contemplate such symptomatology and functional impairment.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  Absent any exceptional factors associated with the bilateral lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.    

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran has specifically asserted being unemployable due to the service-connected back disability and bilateral lower extremity radiculopathy and that a TDIU was denied in a September 2014 rating decision, which the Veteran did not challenge; as such, the September 2014 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Further, During the November 2016 Board hearing, the Veteran testified to being currently employed as a manager at a gas station, and a December 2016 VA 

treatment record reflects the Veteran had been employed for the last two years.  Given that the Veteran is currently substantially and gainfully employed, a TDIU for the period from September 22, 2014 forward has not been raised by the Veteran or the evidence of record.


ORDER

An increased disability rating of 40 percent, but no higher, from December 9, 2011 for the back disability is granted. 

An increased disability rating in excess of 20 percent for the right lower extremity radiculopathy for the rating period from December 9, 2011 is denied.

An increased disability rating in excess of 20 percent for the left lower extremity radiculopathy for the rating period from December 9, 2011 is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


